Gilbert, Justice.
The petitioners, as .residents, citizens, and taxpayers of Richmond County and as former teachers in the public schools of that county, whose contracts had expired, brought this suit to enjoin the Board of Education of Richmond County from enforcing a resolution alleged to be illegal and void because arbitrary, unreasonable, and unconstitutional, and to enjoin the said board from electing teachers on any basis that excludes petitioners as applicants on an equal basis with all other applicants for positions as teachers in said schools. The Board of Education demurred *85to the petition on various grounds, among others that the allegations were insufficient to set out a cause of action or to afford equitable jurisdiction by injunction. The court sustained the demurrer and dismissed the petition.
The court did not err in dismissing the petition. The petitioners had an adequate remedy at law by petition for mandamus. For that reason equity was without jurisdiction. Board of Education v. Felder, 116 Ga. 788 (43 S. E. 56); McCaskill v. Bower, 126 Ga. 341 (54 S. E. 942); Wilson v. Stanford, 133 Ga. 483 (4) (66 S. E. 258); Sherman v. Board of Education, 165 Ga. 889 (142 S. E. 152).

Judgment affirmed.


All the Justices concur.